J-A29005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MALOT FAMILY LIMITED                       :   IN THE SUPERIOR COURT OF
    PARTNERSHIP, DORIS MELLOTT,                :        PENNSYLVANIA
    AND LOWELL MELLOTT                         :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MELLOTT FAMILY TRUST BY                    :   No. 502 MDA 2020
    TRUSTEES, HOWARD MELLOTT,                  :
    KARLA MELLOTT, RALPH MELLOTT,              :
    TRUSTEE, AND DORETTA MELLOTT,              :
    TRUSTEE                                    :

              Appeal from the Judgment Entered March 17, 2020
     In the Court of Common Pleas of Fulton County Civil Division at No(s):
                                 2012-00445


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                            FILED DECEMBER 31, 2020

        Appellants, the trustees of the Mellott Family Trust (the “Mellotts”),

appeal from the March 17, 2020 entry of Judgment following a non-jury

verdict against them in this Quiet Title action. After careful review, we affirm

on the basis of the trial court’s well-analyzed and written November 15, 2019

Opinion.

        The facts and procedural history are well known to the parties and we

need not restate them in their entirety here. Relevantly, in 2012, Appellees,

the Malot Family Limited Partnership (“MFLP”), filed a Complaint against the

Mellotts asserting claims of Quiet Title and Unjust Enrichment arising from a

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29005-20



boundary dispute between the parties. The Mellotts timely filed an Answer

and New Matter and a counterclaim for Timber Trespass.

      Over the course of the next six years, the parties litigated this dispute,

culminating in a March 2019 bench trial.        Following consideration of the

testimony and evidence submitted at trial, and the parties’ post-trial proposed

findings of fact and conclusions of law, the court found in favor of MFLP and

directed that the disputed boundary shall be set as depicted in the 2010 survey

performed by MFLP’s expert Glenn D. Watson. Order, 11/15/20, at ¶ 1. The

court also found in favor of MFLP on the Mellotts’ counterclaim for Timber

Trespass. The court ruled in the Mellotts’ favor on MFLP’s Unjust Enrichment

claim.

      The Mellotts filed a timely Post-Trial Motion, which the trial court denied

on February 20, 2020. This appeal followed. The Mellotts complied with the

trial court’s Order to file a Pa.R.A.P. 1925(b) Statement. The trial court filed

a Rule 1925(a) Opinion relying on its February 26, 2014, April 17, 2018, and

November 15, 2019 Opinions.

      The Mellots raise the following two issues on appeal:

      1. Whether the trial court erred in determining the location of the
      western boundary between Mellott[s] and MFLP, where it adopted
      the boundary based on monuments mentioned in junior surveys
      but not mentioned in MFLP’s deeds, instead of the courses and
      distances of the senior survey, which the trial court held was the
      legal boundary, thus violating well-established principles
      governing the resolution of boundary disputes[?]

      2. Whether the trial court erred by (1) precluding Mellott from
      proving its title based on the law of the case doctrine, (2) using
      the testimony of a surveyor to establish the location of Mellott[s’]

                                      -2-
J-A29005-20


      northern boundary line without properly applying judicial
      principles to determine the extent of the parties’ remote
      predecessor in title, and (3) adopting an unofficial draft as
      evidence of title, enlarging its extent to more than 170 acres when
      the predecessor’s deed only conveyed titled to 125 acres more or
      less[?]

Mellotts’ Brief at 4 (suggested answers omitted).

      The Mellotts’ issues challenge findings of the trial court sitting as fact-

finder.   When reviewing a trial court’s decision after a non-jury trial, our

standard of review is well-established. “We may reverse the trial court only

if its findings of fact are predicated on an error of law or are unsupported by

competent evidence in the record. As fact finder, the judge has the authority

to weigh the testimony of each party’s witnesses and to decide which are most

credible.” Parker Oil Co. v. Mico Petro and Heating Oil, LLC, 979 A.2d
854, 856 (Pa. Super. 2009) (citation and brackets omitted). The trial judge’s

findings must be given the same weight and effect as a jury verdict and will

not be disturbed on appeal unless they are not supported by competent

evidence in the record. Levitt v. Patrick, 976 A.2d 581, 589 (Pa. Super.

2009). “Furthermore, our standard of review demands that we consider the

evidence in the light most favorable to the verdict winner.” Id. (citation

omitted).

      In addition, in reviewing a judgment entered in a quiet title action, this

Court is limited to determining “whether the findings of fact are supported by

competent evidence, whether an error of law has been committed, and

whether there has been a manifest abuse of discretion.” Regions Mortg.,

Inc. v. Muthler, 889 A.2d 39, 41 (Pa. 2005) (citation omitted). This Court

                                      -3-
J-A29005-20



“will not reverse a determination of the trial court in a quiet title action absent

an error of law or capricious disregard of the evidence.”       Birdsboro Mun.

Auth. v. Reading Co. and Wilmington & N. R.R., 758 A.2d 222, 225 (Pa.

Super. 2000) (citations and quotation marks omitted).

      The crux of the Mellotts’ claims is that the trial court erred in relying

primarily on the testimony and survey of Glenn D. Watson, MFLP’s expert, to

determine the locations of the disputed boundaries of the parcels owned by

the parties. Our review of the record and the relevant law indicates that the

competent evidence supports the trial court’s findings of fact, and that the

trial court did not err as a matter of law. The Honorable Angela R. Krom, who

presided at trial, has authored a comprehensive, thorough, and well-reasoned

Opinion, citing extensively to the record, including the Notes of Testimony,

and to relevant case law in addressing the Mellotts’ challenges. We, therefore,

affirm on the basis of that Opinion. See Trial Ct. Op., 11/15/19, at 27-28, 33

(finding Watson’s testimony pertaining to the location of the “Plessenger

Division Line” credible); 28-32 (rejecting, in part on the basis of the law of the

case doctrine, the Mellotts’ argument that the trial court should rely on

acreage to establish the property lines); and 45 (concluding that Watson’s

“work [was] legally and factually compelling” and that MFLP “demonstrated

prima facie evidence of title” by the requisite “fair preponderance of the

evidence.”).

      The parties are instructed to attach a copy of the trial court’s November

15, 2019 Opinion to all future filings.

                                       -4-
J-A29005-20



     Judgment affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2020




                          -5-
                                             Received 4/7/2020 5:12:01 PM
                                                                        Circulated
                                                                           Superior12/17/2020
                                                                                    Court Middle
                                                                                              09:57
                                                                                                 District
                                                                                                    AM


                                                 Filed 4/7/2020 5:12:01 PM Superior Court Middle District
                                                                                         502 MDA 2020

     IN THE COURT OF COMMON PLEAS OF THE 39TH JUDICIAL DISTRICT
              OF PENNSYLVANIA -. F'ULTON COUNTY BRANCH

Malot Family Limited Partnership,          Civil Action - Law
              Plaintiff

              V                            No.2012-445

Howard J. Mellott and Karla J. Mellott,
Ralph D. Mellott and Doretta K. Mellott
Trustees of the Mellott Family Trust ani
John J. Mellott and Marjorie A. Mellott,
               Defendants                  Honorable Angela R. Krom, J.




                           OPINION AND ORDER OF COURT




                                                                                          f\

                                                                                     ,Ñ
                                                                                   '.(J
                                                                                     .:




Before Krom, J.
          IN THE COURT OF COMMON PLEAS OF THE 39TH JUDICIAL DISTRICT
                   OF PENNSYLVANIA -- FULTON COUNTY BRANCH

    Malot Family Limited Partnership,                            Civil Action - Law
                     Plaintiff

                                                                 No.20l2-445

    Howard J. Mellott and Karla J. Mellott,
    Ralph D. Mellott and Doretta K. Mellotr
    Trustees of the Mellott Family Trust ani
    John J. Mellott and Marjorie A. Mellott,
                   Defendants                                    Honorable Angela R. Krom, J

                                                      OPINION

            Before the Court are the quiet title and unjust enrichment claims of the Malot Family

Limited Partnership ("MFLP") and above-captioned Defendants' (oothe Mellotts"'), counter claim

of timber trespass. After a two-day bench trial and the submission of proposed findings of fact

and conclusions of law the Court finds as follows:




                           F'ACTIIAI, AND PROCEDIIRAI, RA CKGROUND

           On November 14, 2012, MFLP initiated the instant action by Complaint, asserting claims

of quiet title and unjust enrichment stemming from a boundary dispute with the Mellotts. An

Amended Complaint followed on January 18, 2013.r On March 4,2013,the Mellotts filed an

Answer and New Matter, which included a counterclaim of timber trespass.

           MFLP filed a Motion for Partial Summary Judgment on September 30,2013. On

October 2,2013, the Mellotts also filed a Motion for Partial Summary Judgment.

           By Order and Opinion entered February 26,2014, which is hereby incorporated by

reference, this Court granted in part and denied in part the Motions for Partial Summary



I
    The Amended Complaint reiterated the substance of the Complaint but modified the identities of the defendants.

                                                           I
Judgment. In resolving the cross-motions, we first delineated Areas A and B2 and Area C3                     as


the areas of overlap, i.e.,the areas of the disputed boundaries. Noting thatwhat the boundary is

constitutes a question of law, while where the boundary exists is a question of fact, this Court

held that the First Harris Deed, from which the Mellotts derive their title, had superior title to the

Second Hanis Deed, from which MFLP derives their                title.   We further held that the boundary in

Area C is the Plessinger Division Line.a Due to latent ambiguities in the First Harris Deed, the

Court observed that the Plessinger Division must be reconstructed; however,where the line

exists on the ground is a factual question the Court could not resolve at the summary judgment

stage. With respect to Areas A and B, this Court concluded, based on the agreement of the

parties, that the boundary must be determined using the Lake Second Survey.

         On May 2,2017, the Mellotts filed a subsequent Motion for Partial Summary Judgment,

seeking a definitive ruling on the boundaries in Areas          A and B and Area C. In support, the

Mellotts asserted that the net acreage purported to be conveyed by each Harris Deed could be

used to determine the boundary in Area          C. In Areas A and B, the Mellotts        contended that

physical monumentation corroborated the survey performed by Thomas Shelly of Shelly and

Witter ("Shelly Survey") in June 1998 as depicted on the 2010 survey performed by Glenn

Watson ("Watson") of Dennis E. Black Engineering, Inc. ("DEB"); and that the Shelly & Witter

Survey line should be adopted as the boundary. MFLP disagreed. By Order and Opinion entered




"'AreaAandAreaBofthesubjectreal estatetogetherconsist of a3.gg25acreoverlapalongthewestemboundary
of lands owned by the Mellott Family Trust (Tract 2) and John J. Mellott and the eastern boundary of MFLP Tracts
k and o. Amended Complaint, 't[22, Exhibit 4. Area A and Area B are divided by T-417, known as Mill Road."
February 26,2014 Opinion and Order of Coutt at 3. (Note: Exhibit 4 of the Amended Complaint is the 20 I 0 survey
performed by Glenn Watson and described, supra., as "Watson Survey" and admitted a Plaintiff s Exhibit l.)
'"Area C of the subject real estate consists of a7.7826 acre overlap between the boundary line established by the
Shelly [&Witter] Survey recorded at Fulton County Plat File #166-A and the boundary line established by the
[Watson] Survey. Amended Complaint, nnß,20-22, Exhibit 4." February 26,2014 Opinion and Order of Court at
a
  The circumstances of the First Harris Deed, the Second Harris Deed, and the Plessinger Division Line are
discussed at length, supra.

                                                         2
    April 17,2018, we denied the Mellotts' Motion           based on our conclusion that the location of the

    boundaries and the method of ascertaining the boundaries were genuine issues of material fact

    for trial.

             A bench trial was held on the matter on March 21 and22 of 2019. Following trial, the

    Court entered an Order directing the parties to file proposed findings of fact and conclusions                  of
    law. Both parties have complied,       and the matter is now ripe for disposition.s




                                              FINDINGS OF FACT

I.           AREAS OF DISPUTE

        1. Area C
            Area C is best identified for the purposes of this litigation as encompassing a strip of land

in the northeast corner of the survey performed by Watson. Watson's 2010 survey ("Watson

Survey") was entered into the record as Plaintiff s Exhibit 1. See Transcript of Proceedings of

Bench Trial, March 21,2019 ("T.P.            3l2Ill9") at 8,30; Plaintiff s Exhibit ("P1. Ex.") l.           The

property of Howard J. Mellott (a named defendant in this action)6 lies to the south/southwest of

the disputed boundary; MFLP's property is to the                north.   See Pl.   Ex.   1.


            The events as gleaned from the ancient deeds, suggest the following largely undisputed

history of conveyance of the property involved in this dispute. In 1865, Mary Divelbiss

("Divelbiss") conveyed a parcel or parcels described as "l25 acres, more or less" to Noah

Mellott ("Noah") and William Vallance ("Vallance"). Transcript of Proceedings of Bench Trial,

t
  As Glenn Watson aptly described and the reader will likely readily discern, "This is one of the most confusing
projects in my recent history." Transcript of Proceedings of Bench Trial, March 21,2019 at I14.
o
  Two individuals by the name of Howard J. Mellott are referenced in the record. The individual hereinafter refened
to as Howard J. Mellott the younger is a defendant in this action, while the individual referred to herein as Howard J.
MellotttheelderisapredecessorininteresttotheMellottsandisnowdeceased. T.P.3/2lllgatT.lnaddition,at
the risk of appearing inappropriately informal, to avoid unnecessary confusion, we have referred to most individuals
in this Opinion by their first rather than their last name. Many of the individuals involved in this matter have the last
name "Mellott" or "Malot", spelled differently, but pronounced quite the same.

                                                            a
                                                            J
March 22,2019 ("T.P. 3122119") at 70; Defendants' Exhibit ("Def. Ex.") 9. In 1870, Noah and

Vallance entered into an agreement to divide the parcel between the two of them. T.P. 3122/19 at

70; Def. Ex. 8. The written agreement purported to divide 170 acres-rather than the "125 acres,

more or less" conveyed by Divelbiss-and conveyed I l0 acres,40 perches, plus allowances to

Noah. Id.

            Following a series of conveyances, the land held by Noah was obtained by George and

Sallie Hanis. In March of 1917, George and Sallie Harris executed two deeds, referred to

throughout as the First Harris Deed and the Second Harris Deed, respectively. Each deed

conveyed apart of an expanse of property subdivided along the Plessinger Division Line, as

established by Fulton County Surveyor Frank Plessinger. No record of Plessinger's survey exists

today.

            The First Harris Deed, dated   March26,l9l7,   and recorded August 71,1944, conveyed

part of the Harris' land to Howard J. Mellott the elder. The Second Harris Deed, dated March

28, 1917, and recorded July 23, 1932, conveyed the remainder of the property to Grover C.

Mellott.

            The First and Second Harris Deeds recite differing desuiptions of the Plessinger Division

Line. The First Harris Deed states the boundary       as follows:

            North 79 degrees Easf 42 perches to a pine knot, South 84 %East degrees 36
            perches to a pine knot in field, North 4 Yz degrees East 38.4 perches to a pine
            knot, South 60 % degrees East 32.2 perches to a pine knot, south 71 3/a degrees
            East 20 perches to a pine knot, south 75 Y+ degrees East 77.7 perches to a pine
            knot.

See Pl. Ex. 9; Def.     Ex. 1. In contrast, the Second Harris Deed recites the Plessinger Division

Line   as


            North 79 degrees East 42 perches to a pine knot, South 84 %East degrees 36
            perches to a pine knot in field, North 54 % degrees East 38.4 perches to a pine


                                                     4
              knot, Sotrth 60 % degrees East 22.2 perches to a pine knot, North 7l3/a degrees
              East 20 perches to a pine knot, South 75 % degrees East 77.7 perches to a pine
              knot.

    See Pl.   Ex. I l; Def. Ex.2.7 The recitation in the First Harris Deed fails to close by 430.85

perches, i.e ., 7 ,109 feet.8

              As noted above, for reasons fully discussed in our Order and Opinion entered February

26,2014, we found the First Harris Deed superior to the Second Harris Deed and concluded that

resolution of the boundary dispute in Area C requires reconstruction of the Plessinger Division

Line using the calls from the First Harris Deed




       2.     Areas A and B

              Areas A and B lie west of Area         C. Specifically, Area A is the disputed boundary

between property owned by the Mellott Family Trust (a named defendant in this matter) and

property owned by MFLP. Area B constitutes the area of dispute along the western boundary of

property owned by John J. Mellott (a named defendant), which abuts the property of MFLP.

Areas A and B are divided by              Mill Road; Area A is northeast of Mill Road and Area B is to the

southwest.




7
    For the convenience of the reader, below find a side-by-side for comparison with the discrepancies noted in bold,
as we noted in our February 26,2014 Opinion:

                      First Harris Deed                                            Second   Harris Deed

I . North 79 degrees East 42 perches to a pine knotl           l. North 79 degrees East 42 perches to a pine   knot:
2. South 84 % East degrees 36 perches to pine knot in field;   2. South 84t/zEasf degrees 36 perches to pine knot in field;
3. North 4 % degrees East 38.4 perches to a pine knot:         3. North 54 % degrees East 38.4 perches to a pine knot;/
4. South 60 % degrees East 32.2 Þerches to a pine knot:        4. South 60 % degrees East 22.2 perches to a pine knot;
5. South 71 % degrees East 20 perches to a pine knot;          5. North 7l % degrees East 20 perches to a pine knot;
6. South 75 % degrees EasI 77.7 perches to a pine knot.        6. South 75 % degrees East 77 .7 perches to a pine knot.

8
    A perch is equal to 16.5 feet.

                                                               5
           The disputed boundary in Areas A and B is controlled by the Lake Second Survey, per

our February 26,2014 Order and Opinion. The Lake Second Survey, appears in the record as

Plaintiff s Exhibit 3 and Defendant's Exhibit         19.




il.        THE                 DISPUTE

      1.   Testimonv of Clem Malot

           In2010, MFLP engaged O'Neal Forestry,            a contract logger,   to cut timber in the vicinity

of Area     A.   T.P.   3l2lll9 at 16. Upon   reaching the prqperty border, the logging team was

approached by Ralph Mellott ("Ralph"), a trustee of the Mellott Family Trust and a named

defendant in this action. Id. Ralph pointed out the presence of several       rebars in the area and

expressed his belief that MFLP had cut timber over the property line denoted by the rebars and

into the property of the Mellott Family Trust. Id. at 17. R. Clem Malot ("Clem"), a general

partner of MFLP, acknowledged that two points identified as "iron rod found" in Area A on the

Vy'atson Survey were the pins that Ralph pointed out to him. Id. at37. These IRF were

highlighted in blue on the Watson Survey and are apart of the disputed boundary. Id.; see Pl.

Ex. l.

           O'Neal Forestry later paid the Mellott Family Trust for two times the value of the timber;

the payment reduced MFLP's profit from the timbering. Clem believed the payment was

conditioned on the findings of a survey. T.P.        3l2lll9 at 18, 38-40.
           MFLP contracted with DEB to obtain a survey of the boundary. Id. at l8-19. During

April through October of 2010, Watson,          a surveyor employed by DEB, surveyed the relevant

boundaries of MFLP's property. Id.         at2l.




                                                        6
          After the survey was completed in 2012, Clem and Jana Malot, also a general partner of

MFLP, met with the Mellotts at DEB's office to discuss Watson's findings. Id. at22-24. There,

the Mellotts brought to Clem's attention another survey, performed by Tom Shelly, which

created areas of overlap with Watson's survey. Id.    at23. Based on the meeting, Clem did not

believe that the Mellotts took exception to 'Watson's survey, and MFLP marked the boundary

line accordingly. Id. at25-26. MFLP then recommenced cutting timber, this time in Area C,

until receiving correspondence from the Mellotts that indicated the boundary was in dispute. Id.

at26.

          Clem also testified that Howard Mellott the younger and Ralph are his cousins. Id. at27.

In addition to being cousins to Clem and neighbors, Ralph and Howard belonged to the Mill

Road Hunting Club ("the Club"). Id. at28. The Club leased property in the area of the dispute.

According to Clem, "Probably the easiest way for me to describe it in general terms is all the

area in dispute was the borderline between the neighboring property and MFLP for the purpose

of the hunting lease." Id. at29. According to Clem, the Club acknowledged the o'dark border

that Glenn Watson determined to be the border" in the northwestern and western areas in dispute

for the purpose of their lease and "maintained no trespassing signs along there." Id. at29. Areas

A, B, and C were all implicated in the Club lease. Id. at 33. The   lease began in 2000 and

continued until2008 when there were some changes to the lease boundaries. Id. at34. During

that eight-year period, Clem believed that the Club agreed to the boundary as located by the

'Watson
          Survey. Id.




                                                  7
     2.   Testimonv of Glenn Watson

          As noted above, Watsone was retained by MFLP to survey the boundary between MFLP

 and the respective property owned by the           Mellotts. Id. at 53.     Vy'atson began his work in the

 northwest corner of Howard Mellott the younger's property. The northwest corner of Howard

 Mellott the younger's property is also the northeast corner of Jeffrey E. Gibson's ("Gibson")

 property. Id. at 57. A survey commissioned by Gibson, referred to herein as the "Angle

 Survey," called for an iron rod in stones at that point.l0 Id.; see Pl. Ex. 12. Further, the Lake

 Second Survey, performed         in   1904, mentioned a stone pile at that location. T.P.          3l2ll1g at 57;

see Pl.   Ex. 3, Def. Ex. 19. A search in that vicinity led Watson to an iron rod in the stone pile.
Id. at 58.

          Watson then proceeded east and found a "fairly new" iron pin. Id. at 60. However,

Watson determined that the iron pin he found (marked on Watson's survey as IRF)Il was not the

property corner reflected in the documents. Id. at 60-61. Rather, he set an iron rod about 15 feet

south of the iron rod found, where he believed the property corner actually existed. Id.   He

explained that he reached this conclusion based on the reference angle.12 Id.

          After setting the iron rod, Watson turned north toward what is referred to herein                   as Areas

A and B. Watson reached the property of John Mellott ("John"), also                   a named defendant in this

matter. Id. at 6l-62. Watson then sought to verifu the corners of the property using a survey

performed for John by Bany Bestl3 ("the Best Survey") in July, 1989. Id.; see Pl. Ex. 5. Watson



'Watson is a Pennsylvania-licensed      as of September 1985. Id. at 50-51. The parties stipulated to Watson,s
Í*ralification as an expert in the fields of land surveying and title search. Id. at 50.
'' The survey was recorded on April 30, 2001, following its completion by Robert Angle of the Best Angle
Associates Surveying and Engineering Firm. Id. at 57; see pl. Ex. 12.
"  IRF is "iron rod found"
't watson   explained, "the original surveyors[,] when they were doing their work[,] they were using magnetic
compasses and dragging a chain over the slope of the terrain[,] and it just depends on what the back site is; in other
words, what is that interior angle based on." Id. at 6l .
t'Barry Best is
                 also of Best Angle Associates Surveying and Engineering Firm. Id. at 62.

                                                           8
 was unable to find monumentation at the northwestern and southwestern corners of John's

 property; however, Watson found the remnants of a fence. T.P.                  3l2lll9   at   6l-64.   The Best

 Survey indicates that a fence lies along the western boundary of John's property; i.e.,the

 boundary between John's property and MFLP's property.'o Id. at 64; see Pl. Ex. 5. John's deed

 incorporates the Best Survey and shows the fence as the boundary between the property being

 conveyed by James and Clyde Mellott and property owned by J. Woodrow Mellott, MFLP's

predecessor in     title. T.P. 3l2Il19 at 65-66.

          Vy'atson did not believe that the fence along John's property was merely a livestock fence
Id. at I 53-54. Instead, Watson opined that the fence had been built to replace an earlier fence

that had been intended as a boundary fence. Id. at 155-56. Watson observed that awarrant

surveytt of the location completed on behalf of Robert Cummins ("the Cummins Warrant") had

modified an earlier warrant survey of the property of Peter Thompson ("the Thompson

warrant").16 T.P. 3l2ll19 at 154-55; see Def. 8x.25,26. watson further explained,



  'o Watson explained that he had spoken with Bany Best who had "indicated that it was not his intention to leave a
 strip, that he intended-fully intended to put that property line on the boundary"; John Mellott,,had a different
 view." Id. at 137-38.
  15
     To assist the reader, some explanation of the warrant process may be helpful. "ln [Commonwealth v.] Coxe,
                                                                                                                      [4
U.S. 170, 1 L. Ed. 786, 4 Dall. 170 (Pa. I S00)l the Pennsylvania Supreme Court explained the process of the 1792
 Act [which sold the remaining lands of the Commonwealth after the Divesting Act of 1779 transfened title of
47 ,000,000 acres ÍÌom the heirs of William Penn to the Commonwealth of Pennsylvania in exchange for f 130,000].
 First, the land was surveyed, and then, in exchange for paying money to the Commonwealth and thè submission of
an appropriate survey, a land purchaser was issued a warrant by the land office. The warrant was considered to be a
 'sales agreement between the proprietors or the Commonwealth on one hand and the citizen (applicant) on the other.
 It also served as an order or authorization for the deputy surveyor to perform a survey on behailofthe applicant
(warrantee)." Plum Hollow Hunting Club. Inc. v. Fraker,2014Pa. Dist. & Cnty. Dec. LEXIS          2jg4,\j}q        citing
Hermansen, Knud Everett, Boundary Retracement Principles and Procedures for Pennsylvania, (1986). The land
office acted as the local agent for the Commonwealth. Plum Hollow at *38. After the warrant, the Governor of the
Commonwealth issued a patent "which served as prima facie evidence of the title to the patent holder" and conveyed
"the full legal title of the state, and is evidence oftitle against one who relies of possession alone, one who shows no
title, and whose rights, if any, accrued after the date of the patent." Plum Hollow at *38-39, citing Olewine v.
Messmore, l8 A' 495, 495 (Pa. 1889). "ln addition to the land a purchaser obtained via survey and warrant process,
all property owners were given an additional six percent (6%) of land Íìee of charge to allow for the construction of
roads in what is commonly referred to as the 'incorporeal burden."' Plum Hollow at *38, citing In re Opening
Brivate Rd. for Benefit of O'Reill)¡, 5 A.3d 246,257 (pa. 2010).
'6 The Cummins Warrant is dated May g,1763. Def. Ex. 26. TheThompson Warrant is dated May 20, 1784. Def.
8x.25.

                                                           9
          In normal cases and it's been my experience that when an older warrant survey
          was refined and changed . . ., it was because somebody [who] had moved in as a
          possessor potentially raised the fence at that point in time...
                                                                          [A]t least there was a
          misunderstanding of where the lines were until the fence went up[,] which is what
          we recovered along the John Mellott property.

 T.P. 3l21ll9 at 155.

          Watson also found three iron rods running parallel to the fence; these were the rods that

 Ralph had pointed out to Clem during the timber operation. T.P.             3/2lll9   at 66-67   . Watson
described the rods as "fairly new looking" and observed that they appeared to match the pin

found in the pile of stones. Id. at 6647. However, Watson found no record deeds or surveys

referring to iron pins on the border between John's property and MFLP's property                  . Id. at   67   .



          In response to Defendants' assertion that the iron rods found (IRF on the survey) more

accurately reflect the distances in the Lake Second Survey, Watson opined that the iron rods                            fit
"[t]oo perfectly." Id. at 14647. He explained that surveyors in the past "followed the slope of

the ground;" however, in the present day, surveyors'oare required to report horizontal distances."
Id. at 95. As a result, Watson noted, "we find when we measure known points from old warrant

surveys, - - we always report shorter horizontal distances than what the original surveyor did

because    of his measuring the distance along the slope of the ground." Id.
          'Watson
                    described the area as '0... fairly   rolling. It's not level. It's not   severely steep

either, but it's up and down, and I believe that the Mellott Family Trust property was somewhat

cleared and what was the MFLP side was wooded." Id. at 67-68.

          The length of the southernmost segment of Vy'atson's line in Area A measures 1,542.09

feet. Id. at 136; see Pl. Ex. 1. In perches, the length equals approximately 93.5 perches. T.p.

3121l19   at 136. The Lake Second Survey, however, notes the distance of the corresponding line

as 98.6 perches, ending at a     post. Id.; see Pl. Ex. 3. Watson observed that no post was found,



                                                         l0
 but his line ends at the beginning of the fence remnants; he reconciled the discrepancy with the

 length of line by speculating that the scrivener [of the Lake Second Survey] inadvertently wrote

 98.6, instead of 93.6. T.P.     3l2lll9 at 14041.
          Seeking to verify the remaining corners of John's property, Watson searched along the

eastem edge of the property; one iron rod was found in the southeastern corner, and three iron

rods were found in the noftheastern corner of the property, along               Mill Road. Id. at   62,68-
70. Watson additionally found a railroad spike in Mill Road.rT Id. at70-72. After measuring the

distance between the iron rods and the railroad spike, Watson determined that the distances were

consistent with a survey performed by Richard Fisher in 1989 ("the Fisher Survey") and

completed on behalf of James and Clyde Mellott, predecessors in title to the Mellott Family

Trust.rs Id,. at10-71,74-76; see pl. Ex. 4.

         Once he had determined the boundaries of John's property, Watson attempted to

ascertain the boundaries of the Mellott Family Trust property to the north.                T.P.3l2lll9 at72-
73. Using the iron rods conforming to the Fisher Survey as the beginning point,                   'Watson
                                                                                                            used the

bearings and distances of the record deeds to determine the remaining corners and set iron rods at

each location. Id.

         Proceeding east toward what is described as Area C, Watson found a series of capped

pins, each denoting that it had been set by Thomas Shellyle in the course of completing a survey

dated June 8, 1998 ("the Shelly Survey"). Id. at78-79.20 Advancing east from the easternmost

capped pin, Watson searched for the property comer marker called for in the Shelly Survey;



't All four of the monuments discovered along Mill Road were found via metal detector. ld. ar72.
't The Fisher Survey does not correspond to the Mellott Family Trust tract bordering Rre-; rather, Fisher surveyed
what is presently the Mellott Family Trust tract immediately to the east of the tract bordering Area C. See Pl. Ex. 4.
'' Shelly, now deceased, was a surveyor with the engineering firm Shelly & Witter. ld. at22.
'u On Watson's survey, the northern line in Area C corresponds to the line created by the capped pins and noted in
the Shelly Survey. Watson identified the lines marked by Shelly's capped pins as'08," "C," "D," and "8." See pl.
Ex. l.

                                                          ll
    however, he was unable to find the marker. Id. at 80-81. Watson instead tuned south, along the

    eastern border of Howard Mellott the younger's property. This area, also a noted area                of
 overlap, is referued to in the record and herein as Area D.2l Id. at gl; see pl. Ex.               1.


             Watson was unable to find the property comers referred to in the Shelly Survey in the

 vicinity of Area D.22 Id. at 81. He did find an iron pipe in the northeast corïìer of the property

 owned by Doris Mellott ("Doris"); this monument was referenced in a survey of Doris' property

 completed by Bany Best. Id. Continuing      south along the line called for in the Best survey,

 Watson found an iron rod, and then another iron pipe at the southeastern corner of Doris'

property. Id. at 81-82. The three monuments were consistent with a line called for in Bany

Best's survey of Doris' property, but did not fit with the lines called for in the Shelly Survey. Id.

at 82. Additionally, the extension of the line formed by the three monuments was in accordance

with the observed timber line. Id.

            Consistent with the foregoing evidence, and based on additional efforts to survey the

adjoining properties of 'Washabaugh, Taylor, and Lauffer, Watson ultimately concluded that the

line marked on the Vy'atson Survey as South 39 degrees, 6 minutes, 15 seconds West, 2,182J3

feet was the proper boundary between Howard Mellott's [the younger] property and MFLP's

property.23 Id. at 82-84. Also relevant to his conclusion was Watson's determination that the

boundaries of the MFLP tract matched the boundaries called for in the warrant survey of Samuel

Cowan's property, dated November 23, 1883 ("the Cowan Vy'arrant"). Id. at 84; see Pl. Ex.7                     .


The Cowan Warrant cites the William Parker Warrant Survey, dated April21, 1797 ("theParker

'Warrant"),
                as its western boundary; this boundary line comesponds to the boundary in Area                D.



2r
     Area D is not in dispute.
"    The lines denoted by "F," "G," "H," "1," and "J" on the Watson Survey. See pl. Ex. l.
"    The bearing of Watson's line is not in dispute per stipulation by the parties. Id. at 85-88.

                                                             t2
Id.   V/atson fuither opined that his line matched the eastern line in the Parker Warrant. T.P.

 3l2ll19 at84;    see   Pl. Ex. 6.

          Refening to his survey in Areas C and D, Watson identifîed a rotational bearing issue

 between the Shelly Survey and the field evidence of the Parker/Cowan Survey. Id. at 85.

 Specifrcally, Watson identified a six-degree rotational problem. Id. V/atson opined that                  if
 Shelly's work were rotated South 6 degrees, Area C would be eliminated. Id. at 85, 88.

          Returning to the Plessinger Division Line, based, in part, on his reconciliation of the

 Washabaugh property comers, Watson was not confident that Shelly's capped pins reflected the

original location of the Plessinger Division Line.24,2s Id. at 90. Rather, in 'Watson's opinion, the

Fisher Survey from 1989 included a line corresponding to the western segment of the Plessinger

Division Line     as   indicated in the First and Second Harris Deeds. Id. Watson concluded that the

two iron rods set by Fisher were placed in the locations of the two pine knots noted in the Harris

Deeds. Id. at 91; see Pl.8x.4.

          After establishing what he believed to be the beginning of the Plessinger Division Line,

and recognizing that the Plessinger Division Line was only a portion of the Parker/Cowan

Warrant line, Watson began seeking the terminus or end point of the Parker Survey. T.P.

3l2lll9   at 93. The Parker Warrant calls for a pine tree, while the Cowan Warrant called for a

fallen pine tree. Id.; see Pl. Ex.     6,7.   After an extensive search, Vy'atson was unable to find

evidence of a pine tree that would have existed in 1787 and 1883, the dates of the Parker and

Cowan Wanants, respectively. T.P.           3l2lllg at94-96.




to
  Watson believes the job of a surveyor is to walk in the steps of the original surveyor. T.p.3l2ll19 atg2*g3.
" The Mellotts agree that the Shelly Survey is wrong; however,   to the Mellotts, both the Watson's Survey and the
Shelly Survey's lines in Area C are in dispute. T.p.3/2ll19 at 87-88.

                                                         t3
            Lacking monumentation in the northeast corner, to set the corner Watson used the lengths

 reflected in the record deeds26 to measure the line beginning with the property corners found

 around the Doris Mellott property and the Brett Ford property. Id. at 96. He compared those

 property corners with the Lake Second Survey. Id. Watson noted, "The Lake Second Survey

 was the survey that was done prior to some of the Howard                    Mellott fthe younger] predecessors

 selling out parcels." Id. at 97. Watson explained that both Brett Ford's and Doris' parcels came

 out of the Lake Second Survey. Id.           "[...]   but the common point between the Lake Second

 Survey in this area is the southeast corner of the Brett Ford property..." (which is identified with

a green     arow on Plaintiff s Exhibit 1). Id.;        see Pl.   Ex.   1.


            Watson explained his methodology: Howard Mellott the younger owns the property

south of Area C and bordering the MFLP tract. See Pl. Ex. 1. Howard's current deed calls for a

boundary line marked as South 32% degrees West 101 .5 perches in Tract 1 ; the First Harris Deed

contains an almost identical caIl.27 T.P.          3l2lll9 at 100;      see Pl. Ex.   39. The Lake Second Survey

calls for a line [highlighted in green on Defendant's Exhibit 19] of South 37 degrees West 105.4

perches to a pin oak. T.P.        3l2lll9   at 100,117; see Pl. Ex. 3, Def. Ex. 19. The two lengths

together equal 206.9 perches.2s T.P.3l2ll19 at96-102. Starting in the southeastern comer                         of
the Brett Ford property, Watson set the northeast comer in Area C, more specifically what he

believed to be the terminus of the Plessinger Division Line, by calculating "[t]he sum of the

length of the Brett Ford property, the next line of 417. 25 [feet], the next line of 497.33 [feet] and

the next line of 2,182.03 [feet]." Id. at        l0l-102. As a result, Watson had "a beginning point and




26
     Howard Mellott the younger's current deed for Tract2, Deed Book 503, and page 274.     T.P.3l2lllg   at 98; Pl. Ex.
39.
27
     The First Harris Deed calls for a bearing ofSouth 32 % degrees, rather than South 32% degrees. See Pl. Ex. 9
tt   34 I 3.8S feet (206.9 perches x I 6.5 feet per perch :34 I 3.St feet)

                                                           l4
 an ending point to        follow from . . . in order to follow Frank Plessinger's footsteps in                  1917   ."   T.P.

 3l2ll19 at 102,116.

           Problernatically, the Plessinger Division Line is determined by the calls in the First Hanis

Deed which contains latent ambiguities and fails to close by over a                      mile. Id. at 103. To

reconcile the problems in the First Harris Deed, Watson felt that it made sense to look to the

Second Harris Deed to "see what was intend ed.u2e Id. at                   103-04. Watson explained:

           ... the Second Harris Deed[,] while it is not complete in its description there is a
           distance missing and a bearing missing in that description but it closes closer than
           what the First Harris Deed does and I think, Your Honor, you had prepared a side
           by side comparison between the two descriptions in your opinion on the
           defendants' second motion for summary judgment, and it's easy to see when you
           do that side by side comparison that the First Harris Tract...30

           t...1
           'When
                  we take a look at where the beginning point was on that side by side
          comparison the first line matches. The second line matches and then there's a
          discrepancy between the third and the fourth lines of significant difference. What
          it seems to me and what I've seen before is that when a scrivener misses or
          miswrites a particular course, it's usually in the form of dropping something,
          dropping a letter, dropping a number, and what appears to have happened is that
          the third course, the five was dropped in writing the First Harris Deed, so instead
          of being North 54 and a half degrees East, the scrivener wrote it as North 4 and a
          halfdegrees East, a significant difference of50 degrees.


te
   Watson completed his survey prior to this Court's ruling that the First Harris Deed is superior to the Second
Harris Deed. At the time he completed his survey, he believed that the Second Harris Deed had superior title. T.P
3l2l/19 at I 10.
30
   Again, for the convenience of the reader below find the side-by-side comparison of the two deeds with the
di             noted in bo   as we noted in our               2014      nron
                       First Hanis Deed                                             Second Harris Deed

L North 79 degrees East 42 pelches to a pine knot:              l. North79 degrees East 42 perches to a pine knot:
2. South 84 % East degrees 36 perches to pine knot in field;   2. South 84 t/zEast degrees 36 perches to pine knot in field;
3. North 4 lz degrees East 38.4 perches to a pine knot;ro      3. North 54 % degrees East 38.4 perches to a pine knot:r0
¿fSoulh 60 % degrees East 32.2 perches to a pine knot;         4. South 60 % degrees East22.2 perches to a pine knot;
5. South 71 3A degrees East 20 perches to a pine knot;         5. North 7l % degrees East 20 perches to a pine knot;
6. South 7 5 t/q d,egrees East 77 .7 Derches to a oine knot.   6. South 75 % degrees Easf 77.7 perches to a pine knot.




                                                               15
       The second indication of a significant difference is the very next line where the
       two distances don't match by l0 perches. Again, I think it was a matter of the
       scrivener not duplicating what he was given to copy, but at any rate once you
       recognize those two potential errors it becomes a necessity to rely on the math
       from the Second Hanis Deed because it forms a better figure.

       In my opinion it makes you follow in the footsteps of what Plessinger did in 1917
       and when you make that six degree correction you wind up where he did; in other
       words, when you apply that six degree correction to lines B, C, D, and E it
       follows closely to what the Harris Survey, the second deed description, and you
       wind up at the ending point giving Howard his full length - Howard Mellott [the
       younger] his full length of a deed length along his property, so in my mind we've
       checked off a couple of boxes. We followed in the footsteps of the original
       surveyor. The math of Second Hanis Deed is more closely what the intention
       was of what Plessinger did from a bearings distance perspective, and we fit within
       other record documents and physical evidence that we find on the ground
       reconciling some of these effor that are with - latent ambiguities within the deed
       descriptions.

T.P.3l2ll19 at 104-106 (footnote added).

       In Watson's professional opinion, to a reasonable degree of professional certainty, his

survey conectly interprets the boundary between MFLP and the Mellotts. Id. at 106. In

addition, Watson testified that he had spent in excess of 100 hours researching, formulating his

boundary survey, and reconciling in his own mind his opinion that his survey was the correct

boundary between the properties. Id. at 107. Approximately a third to a half of the over 100

hours was spent title searching. Id. at 121. Watson acknowledged that at the time he completed

his survey, he did not know about Noah Mellott. Id. at I22.

       Watson did not rely on acreage when he completed his survey; rather, he was "more

interested in knowing where the division line was run on the ground." Id. at   11   1. The field

evidence located by V/atson was the two pine knots as indicated on the Fisher Survey. Id.




                                                16
      3.   Testimony of Allen Henry

           Allen Henry ("Henry") undertook         a   title search on behalf of the Mellotts for purposes of

 this litigation.3' He also used software to the plot deed descriptions. Id. at 192.

        A.    Areas A and B

           Henry's research began in the vicinity of Areas A and            B. Henry    explained that the

 Mellott's title in Areas A and B is derived from the Parker 'Warrant, surveyed on April 21,1796,

which cites to o'Cummins Land" to the west and to "Ph.p Miller" to the north. T.P.3122119 at 5-

9; see Def. Ex. 24 and26.

           From the Parker Warrant, Henry obtained the Cummins Warrant, surveyed September 5,

 1787, which led him to the Thompson Warrant, surveyed May 20,1784. T.P.                       3l22ll9 af 8-12;

see   Def. F;x.25,26. The Thompson Wanant is a survey of the same location as the Cummins

Warrant, performed at an earlier date; however, the two warrants do not match. Id. at 13.

Compare Def. Ex. 25,26.32 Using the Cummins Vy'arrant, Henry opined that the boundary at

issue [in Areas A and      B] is the dashed or o'picket" line highlighted in blue on Defendant's

Exhibit 26. T.P.     3122119   at 16; see Def. F;x.26.

           The parties dispute whether a line in the Cummins Vy'arrant says "South 43 degrees West"

or "South 13 degrees West." Watson interpreted the number aso'43"; while Henry interpreted

the number as "13".      T.P.3l2ll19 at 150-153; T.P. 3l22l19 at 17-18. To prove his interpretation

''  MFLP objected to Henry's qualification by the Court as an expert witness. See T.P. 3l2lllg at 184-204. We
overruled the objection and permitted Henry to testifu, understanding Henry's quali{ications. Rather than preclude
the testimony, we noted that Henry's qualifications go to the weight, rather than the admissibility of his testimony.
 Ld. at203-204. Henry holds a bachelor's degree in mathematics and a master's degree in computer science. Id. at
 185. He taught computer science for approximately 40 years before retiring in 2010. Id. at I 85-86. His experience
in title search stems from his involvement in securing vacant land for his hunting club; in the process of completing
the relevant application, Henry reviewed hundreds of deeds. Id. at 18G88. He was subsequently involved in court
cases, including boundary disputes pertaining to the hunting club as well as oil and gas cases in Williamsport,
Pennsylvania. Id. at 188-90. Henry is not a surveyor and did not complete any survey for the purposes ofthis
litigation.
'2 The trial testimony references highlighted areas on the exhibits that are simply not there. We feel this error
occurred as Counsel for the Mellotts and Henry attempted to simultaneously mark exhibits during testimony. See
T.P.3/22/19 at l5-17; see Def. F,x.25,26.

                                                          T7
 was coffect, Henry used software to plot the Cummins Warrant in several ways; specifically,

 Henry assumed the number to be a "43" , a "13" , and a "31"           . Id. at IB-24; see Def. Ex.   43 .33


 Henry found that when he plotted a South 43 degrees West line, it did not create a closed figure.

 Id.2l. Plotting a South 13 degrees        V/est line did not result in a closed figure. Id. at22. However,

 plotting a line of South 31 degrees West created a closed geometric shape; accordingly, Henry

 concluded that the scrivener had erroneously reversed the 3 and the             l. Id. at 22-24.   Henry fuither

 concluded that his plot of the Cummins Wamant using a South 31 degrees West line appeared to

 match the shape depicted in the Cummins Warrant. Id. at25.

            Henry next turned to the Lake Second Survey. See Def. Ex. 19. Refening to the exhibit,

Henry identified the line highlighted in pink [on Defendant's Exhibit 19] as the western

boundary between MFLP and Defendants [in Areas A and                  B].   T.P. 3l22l1g at27. Again, the

parties dispute the interpretation of numerals in the length         of a line in the Lake    Second Survey.
Id. Specifically,     the dispute is over whether a line is "93.6" perches, as interpreted by Watson, or

"98.6" perches as interpreted by Henry. Id. at 28. Henry used the Cummins Warrant,                    as   well   as

deeds he identified as being in MFLP's chain of title, "the Skiles Deed" and "the Price Deed," to

confirm his interpretation. Id. at28-32; See Def. Ex. 30, 31.

           Henry requested Timothy Witter, a professional surveyor who also testified at trial,

prepare a summary drawing of the Thompson and Cummins Warrant Surveys, incorporating the

Price and Skiles Deeds and the Lake Second Survey. T.P.3122119 at37; Def. Ex. 27. With this

drawing, Henry attempted to demonstrate that the 83.2 perch line from the Skiles Deed, when

added to the 15.4 perch line from the Price Deed, yields the 98.6 perch line called for in the Lake




t'   Over MFLP's objection, Defendant's Exhibit 43 was admitted for demonstrative purposes only

                                                         l8
 Second Survey. T.P.       3l22ll9 at 44-45; Def. Ex. 27 .34 The line highlighted in blue on

 Defendant's Exhibit 27 represents two courses from both the Lake Second Survey and the Price

 Deed. Id. at 46; Def. Ex. 27. Henry opined that the fînal call of the Lake Second Survey, as

 plotted on Defendant's Exhibit2T,is S 88 E 31.7 perches.

           B. Area C
            In Area C, Henry was asked to look at the chain of title for Defendants. T.P.3122119 at

 53. He traced title back to Noah, "and there I found that [sic] was pulportedly the description in

the   -   that was the description that was used in the first   -   at least it was an attempt to define the

division between the First and Second Harris Deed..." Id. at 55. Noah conveyed to Warner

Thomas ("Thomas") on or around November 14,1870; Henry noted that the conveyance was

part of a larger tract of land conveyed by Divelbiss to Valance and Noah by deed dated

November 11, 1865. Id. at 60; Def. Ex. 7. Noah had a judgment against Thomas that was

satisfied on    April 19, 1877 . Id. at 61; Def. Ex.   5.

           Henry located the deed from Divelbiss to Noah and Vallance. T.P. 3l22ll9 at63;Def. Ex.

9. Henry did not locate any deed conveying the property             at issue to Divelbiss. Id. at   64. The

record suggests that Divelbiss obtained a25-acre tract from the High Sheriff of Fulton County as

well as a second tract containing      100 acres. Id. at 65. Henry noted that the deed from Divelbiss

to Noah and Vallance includes no metes and bounds description, only a total quantity of land and

adjoiners. Id. at 66; see Def. Ex. 9.

           The agreement between Noah and Vallance recited an undivided parcel of land in

Licking Creek Township containing 125 acres, more or less. T.P. 3l22l19 at 67-68,70; Def. Ex.

8. Henry uncovered       no evidence that Noah acquired title to property other than that which he


3a
   Defendant's Exhibit 27 was admitted over the objection of MFLP for demonstrative purposes only. The drawing
is not substantive evidence of the length of the line in question.

                                                       19
 redeived from Divelbiss. Id. at 70. He also found no evidence that Noah and Vallance acquired

 anl'thing more than 125 acres. Id. Philip Miller, George Metzler, Andrew Sipes were noted                             as

 adjoining property owners. Id. at 68. The agreement does include a drawing which depicts

 Noah with I l0 acres,40 perches and Vallance with 49 acres, 189 perches. Id. at 70, see Def. Ex.

 8.


            Based on his analysis, Henry concluded that a o'dead pine fallen or something like that"

 called for in the agreement between Noah and Vallance is the Parker/Cowan/Miller Corner. Id.

 at73.

            Based on the evidence Henry found,          "At the time they created their agreement fNoah                and

Vallance] had 125 acres more or less." T.P. 3122119 at 78. However, the agreement indicates

that Noah and Vallance surveyed or drafted approximately 170 acres. Id.                         at79. Henry traced the

title from Noah to George Harris. Id. at 81. He did not find any evidence George and Sally

Harris, grantors of the First and Second Harris Deeds, had acquired any additional property
                                                                                                                   -
other than what Noah had. Id. at 81.

            The First Harris Deed conveyed 82 acres,            7l   perches'onet measure." T.P.         3l22lI9 at 83;

Def. Ex.      1   .   The Second Harris Deed conv eyed 42 acres, 3 7 perches "net measure." Id. at 83 ;

Def. Ex. 2. According to Henry, the total acreage conveyed by both deeds was approximately

125 acres. Id. at          84-85. In Henry's opinion, George Harris did not have 125 acres to convey.3s
Id.

           According to Henry, Howard Mellott, the elder, owned everything in the William Parker

warrant [through the First Harris Deed and other conveyances] except for the parcel transferred

to G.C. Mellott by the Second Harris Deed. T.P.3l22l19 at87.



t'   There is no evidence that the Vallance title was ever acquired by George Harris.   T   .P. 3122/19 at 86.

                                                           20
     4.   Testimonv of Timothy Witter

          Defendants presented the testimony of professional land surveyor Timothy G. Witter

 ("Witter").36 V/itter was engaged to perform a survey of the western boundary which Watson

 had already surveyed [described herein as Areas            A and B]. T.P. 3l22ll9 at 133. Witter

 described his process, which included physically locating iron rods, "coordinated in our

 computer system and inversed distances and evaluated and reviewed our findings and compared

that to the Second Lake Survey and ultimately prepared a drawing showing our findings and how

things compared." Id. at 134. Witter's Survey is dated October 27,2017, and consists of three

drawings. See Def. Ex. 39.

          Witter located the first existing iron rod in stones (IRF in stones #l).t' Id. at 137; Def.

Ex. 39. He did not locate the pine stump next called for in the Lake Second Survey, but did hnd

two rebar in that location (IRF #2, "Rebar (found)"). Id. He located the third iron rod (lRF #3).
Id. at 138. He located rebars in the area of [Mill Road] (IRF #4 and IRS #48). T.P. 3l22ll9 at

139-140. He located the fifth and sixth iron rods. (IRF #5 and IRF #6). Id. at 140.

          V/itter recorded his work on a set of drawings.          See   Def. Ex. 39. He explained, o'Our

courses and distances that we show on [Defendants' Exhibit 39] in black are based on our actual

field measurements in the Pennsylvania State Grid Datum. [...] The red are the actual courses

and distances in perches as shown on the Lake [Second] Survey." Id.                  at 141. Witter explained

that there is no red line "because that red line would then be under the black line if you would."




'u Witte. is employed by Fox and Associates and manages the Greencastle Office as Shelly, Witter and Fox. T.p.
3/22/19 at l3l'132. He has been employed as a surveyor since graduating from Penn State Mont Alto in 1978.
MFLP stipulated to witter's qualihcations as a professional land surveyor. Id.
" Vy'itter acknowledged that he searched the property corners of Jeffrey Gibson from the Angle Survey and found
that the corners of Gibson matched the iron rod found in stones, which helped to reconcile that the iron rod found in
stones was the correct corner. T.P.3l22ll9 at 156.

                                                         2t
Id. There are some small variances where the red line deviates from the iron rods found, but
 according to witter, it is not enough to show up at this scale. rd. at 142.

          Witter included tables which show "comparisons and differences between the bearings or

 surveys, Lake [Second] Survey bearings." T.P. 3l22ll9 at 143; Def. Ex. 39, Table                     l.   The first

 column on Defendant's Exhibit 39, Table l, represents the bearings from the actual field

 locations of the iron rods found. Id.   'Witter found no original monumentation. Therefore, he

explained,    "... if there's   absolutely no monuments existing that you could find then you would

use the courses and distances of the deed          you're working with." Id. at 144. The second column

in red represents the Lake [Second] Survey bearings. Id. The third column in green represents,

"They are adjusted to the physical location of the pins we located by taking the Lake
                                                                                      [Second]

Survey bearing of South 88 Southeast and laying that on the first course and then computing the

existing location of the iron rods throughout." Id. The fourth column shows "the difference

between the Lake [Second] Survey courses or bearings and the bearings that we adjusted to." Id.

at 145. In Witter's opinion, the bearing differences "show how closely they resemble the Lake

[Second] Survey." Id.

         On cross-examination Witter conceded that his drawing has an 84.63'line of forced

closure that Watson's does not have and that does not appear on the Lake Second Survey.38 T.p.

3l22ll9 at 151. He also acknowledged that a survey prepared by Bany Best for                      James and Clyde

Mellott, predecessors in interest to Defendant Mellott Family Trust, "held the line along an

existing identified monument on the ground in the form of an old fence" and that Watson used




"On Watson's Survey, the referenced line of forced closure is the 6tl' course, with a bearing of S 06"3   1,07,, W that
does not appear on the Lake Second Survey. T.P. 3l2l/19 at 159-160.

                                                          22
 the same longstanding monument. Id. at 152.3e Witter also agreed that the only person who

 surveyed the boundary the entire way around the property of MFLP and Defendants "and

 reconciled the pin in the stones all the way over the Marjorie Mellott's property" was Watson.
Id. at 154. V/itter's assignment was limited to determining if the iron rods found "were in a

 similar shape to the western boundary of the Lake Second survey." Id. at 155.




       5.     Testimony of Ralph Mellott

              Defendants presented the testimony of Ralph Mellott (refened to as "Ralph,"

throughout), a named defendant, who, along with his wife Doretta K. Mellott, is a trustee of the

Mellott Family Trust. T.P.3l22ll9 at          ll4.    Ralph is the grandson of Howard J. Mellotr the elder.
Id. Ralph recalled monuments on the property             "[...]   there as long as   I can remember." Id. at I 16.
ao'al
            Specifically, Ralph identified a monument o'with a stone around it," and an iron pipe in the

ground "in the hollow back of John Mellott's house." Id. (It   appears that these monuments were

marked with green 66X's" on Defendant's Exhibit 19.)

              Ralph reported that the other iron rods found were placed by Jeremy Fletcher

("Fletcher"), a surveyor who "run [sic] it there along before the other outfit come [sic] in." Id. at

117-118. Fletcher belonged to the Mill Road Hunting Club. Id. at 118. Ralph helped Fletcher

when he set the iron rods. Id. at 118. Referring to Plaintiff s Exhibit               I (misidentified in the
record by counsel as Defendant's Exhibit 1), Ralph identified the iron rods found in Area A and




                                          o'So
'n In response to Mr. Benchoff s inquiry,      that fence has existed since from Ralph's testimony approximately 70
years and it was recognized on Barry Best's Survey which is dated August 28, l98g?- Witter responded, "Yes." Id.
at   153.
oo
   It was frustrating for this Couft to attempt to review the transcript and evaluate the testimony without adequate
reference by counsel to the exhibits used with this witness (and others). We presume that counsel is referring to
Def. Ex. 19, the Lake Second Survey based on the cross-examination questions. See T.P. 3l22llg at 116; 124-125.
ot
   Ralph was born in 1943. Id. at I17.

                                                         23
highlighted in blue as the "pins" Fletcher set. Id. at I 18. When the timber was cut to the south

of the markers, he knew the timber contractor was on his property. Id.

         Ralph was also aware of the boundary markers set by the 1989 Fisher Survey, as Fisher

prepared the survey for Ralph.    T.P.3l22ll9 at ll9. Ralph    was aware of an iron stake at   lMill]
[R]oad, as well as several others. Id. Ralph   was aware that the Fisher Survey fîts within the

boundary survey prepared by Watson. Id. at 123; see Pl. Ex.      4. Further, Ralph acknowledged
that John's property and MFLP adjoin o'on the same      line." Id. at I24.

         V/ith respect to the meeting with Watson, Ralph testified that he told them he knew

where the pins were but he was ignored. Id. at 122. Ralph helped build the fence at issue with

his grandfather and his uncle. Id. They fenced in a field for cattle; they did not fence in the

woods. Id. Ralph recalls there was a strip of woods between "the field and the line." Id. at 126



    6.   Testimony of John Mellott

         John Mellott (referred to as "John" throughout) testified that Barry Best used the fence

line as the boundary line. T.P.3l22ll9 at 129. John did not know if the fence was the boundary

line. Id. at   130.




    7.   Glenn Watson. in rebuttal

         Watson was called to rebut the testimony of Ralph with respect to the pins set by

Fletcher. According to Vy'atson, Fletcher was an employee of DEB under Watson's supervision

working as the crew chief for this project. T.P.3l22ll9 at 176. Fletcher worked with Watson to

set the pins on the line that V/atson determined, "upon reconciliation   of all of the majority of the

field physical and record evidence," was the border between MFLP and the Mellotts. Id. When



                                                   24
 Fletcher worked for Watson, Fletcher was unlicensed and Watson would have confirmed any

 field work Fletcher did. Id. at 176-177.




                                            CONCLUSI NS OF LAW

          "The plaintiff bringing a quiet title action has the burden of proof and must recover on the

strength of its own title." Woodhouse Hunting Club. Inc. v. Hoyt, 183 A.3d 453,457 (Pa.Super.

2018). The plaintiff must be in possession of the land in controversy; if he is out of possession,

his sole remedy is an action in ejectment. Plauchak v. Boling,653 A.2d 671,674 (Pa.Super.

 1995). The plaintiff must demonstrate good title "by a fair preponderance of the evidence."42

Poffenbereerv. Goldstein,776 A.2d1037,1041 (Pa.Cmwlth.2001). Plaintiff mustshowprima

facie evidence of title and, upon such a showing, is deemed to have title, unless better title is

shown by an adverse party. Id. (citing Pa. Game Comm'n v. Ulrich, s65 A.2d 859, 861

(Pa.Cmwlth. 1989)).

          In resolving a boundary dispute, the trial court's function "is to ascertain the intent of the

grantor at the time of the original subdivision." Pencil v. Buchart, 551, A.2d302,305-06

(Pa.Super.1988). "The question of what is a boundary is a matter of law, but the question of

where a boundary line, or a corner, is actually located is a question of fact." Baker v. Roslyn

Swim Club ,213 A.2d 145, 148 (Pa.Super. 1965), quoting Guerra v. Galatic , 137 A.2d 866

(Pa.Super. 1958). "Boundaries may be established by circumstantial as well as direct evidence."




ot
  "A pr.ponderance of the evidence is the greater weight of the eviden ce, i.e.oto tip a scale slightly is the criteria or
requirement for preponderance of the evidence. The preponderance test is the normal burden of proof in most civil
proceedings. Indeed, the term "burden of proof," standing alone, implicitly means "by the preponderance of the
evidence." In re Navana, 185 A.3d 342,354 (Pa. Super. 2018) (internal quotation marks and citations omitted).


                                                            25
 Rosl)¡n Swim Club,2l3 A.2d at 748, quoting Hostetter v. Commonwealth, 80 A.2d 719 (Pa.

 19sl).

          o'As
                 a general   rule, where there is a conflict between course and distances or quantity of

land and natural or artificial monuments, the monuments prevail. Moreover, natural monuments

take preference over artificial marks or monuments."43 Pencil at306 (citation omitted). See also,

Roslyn Swim Club,213 A.2d at 148, ("Courses and distances in a deed must give way to

monuments on the ground.")

          However, these rules "are no imperative but are aides in construction that must yield to a

contrary showing." Id. Further, the "rule cannot prevail where the monument claimed is so

manifestly wrong as to lead to an absurd result... An alleged monument, which is a palpable

mistake, will be disregarded." Id. quoting Post et at v. Wilkes -Barue Connecting R.R. Co., 133

A.377,378 (Pa. 1926).44 In such           a case, "a resort     will   be had to the courses, distances and

quantity." Id.

          Accordingly, courses and distances will prevail over monuments where absurd
          consequences might ensue by giving controlling influence to a call for the latter,
          or where, in any given case, a consideration of all the facts and circumstances
          shows a call for distance to be the more reliable or certain, or where the call for
          the monument was inserted by mistake or inadvertence.

Roslyn Swim Club,2l3 A.2d at 149.

          To establish the order of precedence between inconsistent calls in a deed, the Superior

Court instructed:

          Where the calls for the location of boundaries to land are inconsi sterÍ., other
          things being equal, resort is to be had first to natural objects or landmarks, next to

o' o'Monuments
                 are visible markers or indications left on natural or other objects indicating the line of a survey."
Long Run Timber Company v. DCNR, 145 A.3d 1217, fn.6 (Pa.Cmwlth.2016), quoting Grier v. Pa. Coal Co . 14 A.
480,482 (Pa. 1 889).
uo
  ll  C,J.S. Boundaries $51 instructs, "The rule that artificial monuments control courses and distances in case of
conflict is not an imperative and exclusive one, but is a rule of construction to ascertain, orto aid in determining, the
intention of the parties; and it is not followed where strict adherence to the call for a monument would lead to a
construction plainly inconsistent with such intention."

                                                           26
        artificial monuments, then to adjacent boundaries (which are considered a sort of
        monument), and thereafter to courses and distances.
        t...1

        Where, however, it is apparent that a mistake exists with respect to the calls, an
        inferior means of location may control a higher one. In the last analysis, the call
        adopted as the controlling one should be that most consistent with the apparent
        intent or the grantor.

        Generally, among the inferior calls, course will control distance if they are
        inconsistent, and course and distance will control quantity.

Roslyn Swim Club,213 A.zdatl4$-g,quoting l2 Am.Jur.2d Boundaries, $65,603 (emphasis in

original).

        Further, with respect to quantity of land:

        Evidence of the acreage of land, especially where the number of acres is followed
        by the words 'more or less', has little weight as against specific boundaries and is
        in its nature an uncertain method of description and often a mere estimate. Where,
        however, a doubt exists as to the actual location of the boundary and the writing
        contains no words to definitely fìx the line by either metes and bounds or
        monuments on the ground, evidence of the acreage becomes a material factor in
        the determination of the intention of the parties...

Pencil, 551 A.2d at   307 ,   quoting Dawson v. coulter, 106 A. l 87, I 88 (pa. 1919).

        V/ith these principles in mind, we turn our attention to the dispute at issue.



I.      AREA C

        Recall that our February 26,2014 Opinion and Order held that the boundary between the

parties' respective tracts in Area C is the Plessinger Division Line. The issue for resolution is

where on the ground the Plessinger Division Line lies.

       A.    MF'LP:

       As to Area C, MFLP relies on the testimony of Watson, a licensed surveyor with over 25

years of experience, to establish the location of the Plessinger Division Line. Watson's credible

testimony, as detailed above, described in methodical detail the step-by-step process he

                                                    27
 undertook to recreate the Plessinger Division line. MFLP therefore argues that the division line

 in Area C is where Vy'atson found it to be as evidenced by his survey. See Pl. Ex.                   1.


          MFLP, as the moving party in this quiet title action, has met its burden of demonstrating

 good title through Watson's testimony. "Testimony of experienced surveyors, especially those

 familiar with original monuments, is extremely valuable in establishing the location of boundary

 lines." Com.. Pennsylvania Game Comm'n v. Keown ,                  471 A.2d 937   ,   940 (Pa.Cmwlth. 1934)

(intemal citations omitted). As such, MFLP is deemed to have title unless or until better title is

demonstrated by the Mellotts. See Poffenberger, supra.


         B. The Mellotts:
         Contrary to their prior arguments and this Court's prior findings in theirfavor,the

Mellotts now argue that the Plessinger Division Line is not the boundary between MFLP Tract A

and   Mellotts' Tract I in Area C. Compare Motion for Summary Judgment Opinion and Order,

February 26,2014 with Defendants' Proposed Findings of Fact and Conclusions of Law ("Def.

FF/CL"). What the Mellotts ultimately            request is that this Court award MFLP "acreage in the

northeast comer of the tract and define the tract by acreage at the Court's discretion." Def.

FFiCL, CLfl26. In the alternative, the Mellotts suggest that the parties be permitted the chance to

agree to the location. Id.as

         At its simplest, the Mellotts' position is that George and Sally Harris could not divide that

which they not own; therefore, the Plessinger Division Line must be disregarded if it cannot be

demonstrated that the Plessinger Division Line was physically located within the area of Noah



a5
   As this matter has been pending since the filing of the initial complaint in November,20l2,and since we issued
rulings on several motions seeking summary judgment that could have been the basis for compromise, we are
constrained to find that what these parties now need is a definitive ruling from this Court that can either be accepted
as the final resolution of this matter or the basis for appellate review. Sending the parties "back to the drawing
board" to reach an agreement is not an acceptable resolution and would likely only prolong this litigation further.

                                                          28
Mellott's title. To fuither their position, the Mellotts note the historical record supports the

conclusion that Divelbiss possessed only 125 acres, more or less, to convey to Noah and

Vallance in 1865 and "MFLP failed to present any evidence that would allow the Court to

establish a description based on monuments or metes-and-bounds description for the title

conveyed by [Divelbiss] to [Noah] and [Vallance]." Def. FF/CL, CLl]lS. The Mellons argue, as

a matter   of law, this Court must rely on acreage. Id. Therefore, Noah and Vallance could not
have divided their 125-acre parcel into a I l0-acre, 4O-perch parcel (to Noah)    and,   a 49-acre, 139-

perch parcel (to Vallance). The Mellotts argue that it follows that Noah did not own-and

therefore could not   convey-l10    acres, 40 perches to remote grantees Lizzie McClure and

ultimately George and Sally Harris.

       We may agree with the Mellotts that the historical record and simple mathematics lends

some support for such a position   - but only if we accept as fact that Divelbiss only owned and
conveyed to Noah and Vallance 125 acres, more or less. Recall, "Evidence of the acreage          of
land, especially where the number is followed by the words omore or less', has little weight as

against specific boundaries and is in its nature an uncertain method of description and often a

mere estimate." Pencil, 551 A.2d at307.

       The historical record appears void of any metes-and-bounds description of the property

Divelbiss conveyed to Noah and Vallance. Neither Henry nor Watson uncovered such a

description. However, the 1870 agreement dividing the property between Vallance and Noah

incorporates a drawing with a metes-and-bounds description and adjoiners. See Def. Ex. 8.

"Where maps are referred to in a conveyance, they are regarded as incorporated into the

instrument and given considerable weight in determining the true description of the land." Com..




                                                 29
Pennsylvania Game Comm'n v. Keown , 471 A.2d 937 , 93940 (Pa. Cmwlth.1984) citing Dallas

Borough Annexation Case. 82 A.2d 676 (Pa.Super.l95 I ).

        Neither party analyzed the descriptions as set forth in the drawing incorporated into the

Noah/Vallance Agreement other than to note the total quantity of land Noah and Vallance each

intended to receive as a result of the division. In fact, the Mellotts argue that the survey

incorporated into the agreement "is not effective to enlarge their joint title beyond what was

conveyed in the Divelbiss deed." Def. FF/CI, CL!T16. Vy'e agree that title may not be enlarged by

the survey; however, the inquiry cannot end there.

        The drawing has another important use    * describing the parcel conveyed.

        The title to lands cannot be acquired or established by unoffîcial diagrams, drafts,
        or surveys. But such papers may often be extremely useful in fixing and
        designating doubtful boundaries. It has been an ancient custom of the courts to
        receive them in evidence for what they are worth, in illustrating a question of
        boundary.

Sweigart v. Richards, 8 Pa. 436, 438-39 (1848)(emphasis in original). Therefore, we will use

the drawing, oofor what it is worth." Specifically, the drawing does not expand or increase the

title of Noah (or Vallance); rather, the drawing is evidence that the parcel actually owned by

Noah and Vallance and subsequently divided, when surveyed, included more than 125 acres.

Noah's title is not increased by the drawing; rather, Noah's title is more accurately defined and

described by the drawing.

       Defendant's urge us to find that Noah and Vallance owned only 125 acres, period. They

fuither argue that the legal principle of "priority" compels the conclusion that the First Harris

Deed's explicit conveyance of 82 acres, 71 perches to Howard Mellott the elder further demands

the conclusion that only the remainder, i.e., 3 acres, more or less, was available to be conveyed




                                                 30
 to Grover Mellott in the Second Harris Deed.a6 Defendants suggest, "The boundary for Noah

 Mellott must be constructed by considering his total acreage after apportioning the boundaryt                     I


 between Noah Mellott and William Vallance based on their                  joint title of   125 [acres,] more or

 less." Def. FF/CL,CLn2l, (footnote omitted). Because neither Noah nor Vallance had superior

 title, Defendant's argue apportionment is required. To that end, Defendants propose the

 following calculation      :



            Based on the acreage that Noah Mellott and    William Vallance purported to
            divide, Noah Mellott acquired 68.86 percent of the title contained in the Divelbiss
            Deed (110.25 acres divided by 160.11875 acres total) and William Vallance
            acquired 31.14 percent of the title (49.86875 acres divided by 160.11875 acres
            total). Applying these percentages to the title conveyed by the Divelbiss Deed,
            Noah Mellott only acquired 86.075 acres or 86 acres and 12 perches.

Def. FF/CL,CLn24.47

            Practically speaking, what the Mellotts propose could upend nearly 150 years of property

ownership by MFLP and their predecessors in title.as Indeed, Noah and Vallance entered into an

agreement       in 1870 to divide the land they obtained from Divelbiss in 1865. The agreement

included a drawing or survey with a specific metes-and-bounds description of each parcel as well

as noted the     adjoiners. After a series of conveyances, Noah's parcel was obtained by George and

Sally Harris. The First and Second Harris Deeds, with specific, although erroneous metes-and-

bounds descriptions, were executed in                 lgIl and recorde d in 1944 and 1932, respectively.
           The act of recording provided all concerned - including future purchasers - the

opportunity to learn of error and inconsistency. Inexplicably, the first discovery of the errors in



a6
     Recall that our February   26,z}l4,Opinion and Order found that the First Hanis Deed was superior to the Second
Hanis Deed.
ot
     As we understand the calculation:
                    125 acres x .6886     :   86.075 acres to Noah
                    125 acres x .3 I l4   :38.925    acres to Vallance.
ot
   We are also not convinced that such a determination would not have the unintended consequence of negatively
afflecting the property rights of adjoining landowners not parties to this litigation.

                                                                31
the metes-and-bounds descriptions in the First and Second Harris Deeds was in the instant

timbering dispute in 2010, some 140 years after Noah and Vallance entered their agreement and

90 years after the Harris Deeds were executed. Now,     in2}l9,this Court is asked to turn back
time and correct the errors.

        To correct the enors in the Harris Deeds we must decide what, precisely, the erïors are;

scrivener effors or something far more extensive.

       The Mellotts' proposed resolution would also effectively vacate our prior ruling. V/e find

that the "law of the case" doctrine can, and in this instance does, preclude such a result.

        The law of the case doctrine refers to a family of rules which embody the concept
        that a court involved in the later phases of a litigated matter should not reopen
        questions decided by another judge of that same court or by a higher cout in the
        earlier phases of the matter. ... The various rules which make up the law of the
        case doctrine serve not only to promote the goal ofjudicial economy ... but also
       operate ( 1 ) to protect the settled expectations of the parties; (2) to insure
       uniformity of decisions; (3) to maintain consistency during the course of a single
       case; (4) to effectuate the proper and streamlined administration ofjustice; and (5)
       to bring litigation to an end. Absent extraordinary circumstances, the doctrine bars
       a judge from revisiting a ruling previously decided by another judge of the same
       court. In determining whether the law of the case doctrine applies, the appellate
       court looks to where the rulings occurred in the context of the procedural posture
       of the case. Our Supreme Court has cautioned that [i]n some circumstances,
       however, application of the rule can thwart the very purpose the rule was intended
       to serve, i.e.,that judicial economy and efficiency be maintained. Thus we [have
       said] that departure from the rule of coordinate jurisdiction is allowed where the
       prior holding was clearly effoneous and would create a manifest injustice if
       followed. Moreover, the rule does not apply where two motions differ in kind,
       then a second judge is not precluded from granting relief though another judge
       has denied an earlier motion. The rule does not apply when distinct procedural
       postures present different considerations, then a substituted judge may correct
       mistakes made by another judge at an earlier stage of the trial process, or, perhaps
       more accurately, may revisit provisional rulings made earlier in the litigation.

Windows v. Erie Ins. Exch., 161 A.3d 953,959 (Pa.Super. 2017) (internal citations and

quotations marks omitted).




                                                 32
        Based on the evidence presented we are constrained to find that the errors in the First and

Second Harris Deeds are scrivener errors. We find compelling the metes-and-bounds description

on the 1870 agreement, allowing us to find that the parcel Noah and Vallance owned and

subsequently divided initially included more than 125 acres.

        Accordingly, despite Henry's careful research and the credible evidence on which he

instructed the Court from the historical record, we cannot fînd that better title has been

demonstrated by the Mellotts than that which has been demonstrated by MFLP. We will not

vacate our prior finding; specifically: "the division line between the two parcels is the Plessinger

Division Line and it is from the First Harris Deed that the division line must be constructed."

February 26,2014 Opinion and Order of Court , at 19.

        We find Watson's testimony as to his efforts to reconstruct the Plessinger Division Line

to be credible and convincing. Watson applied the boundary retracement principles as described

above and has "walked in the steps of the original surveyor." Conversely, Henry is not a

surveyor. The Mellotts do not proffer the Shelly Survey as accurate and have offered no survey

to demonstrate their position'oon the ground" to counter that offered by MFLp.

        Vy'e   understand that our function as the trial court, "is to ascertain the intent of the grantor

at the time of the original subdivision." Pencil v.       Buchart,55l A.2d at 305-06. We     are

constrained to find that V/atson has captured, to the best of his professional ability, based on the

facts and circumstances presented by the field evidence and the record evidence, the intent        of
grantors, George and Sally Hamis, who we deem to be the applicable grantors in the instant

inquiry. Accordingly, the division line between MFLP           and the Mellotts in Area C shall be as

surveyed by Watson and set forth in the 'Watson Survey. See Pl. Ex.         l.




                                                     JJ
 II.        AREASA&B
           As to Areas A and B, the parties agree in theory that the "legal" boundary is/was

 established by the Lake Second Survey. The parties differ on where that boundary lies on the

ground and what effect, if any, the passage of time and the acts of subsequent landowners many

have on the location of the boundary today.

               A. MFLP:
           In Areas A and B, MFLP urges the Court to consider, again, their theory of consentable

line, as

           there were disputed, contradictory documents of record, adverse to the interest of
           [the Mellotts] and/or their predecessors-in-interest, and in each instance, either
           [the Mellotts] and/or their predecessors-in-interest commissioned the preparation
           and recordation of the surveys which reconciled and compromised their respective
           boundaries (see, for e.g., the Fisher Survey, the Best Survey, and the Best/Angle
           Survey) and then recognized those boundaries (see, clem Malot's testimony
           about the Mill Road Hunting club lease boundaries) and Watson used those
           surveys, together with fence remnants, identified in the Fisher Survey (and on the
           ground by watson) to determine the eastern boundary of MFLP Tracts (o) and
           (K) where those Tracts adjoin the western boundary of Howard J. Mellott, John J.
           Mellott, and the Mellott Family Trust's real estate in regards to Areas A and B.

Plaintiff   s Proposed Findings of Fact and Conclusions of Law ("P1.              FF/CL"),,lf    o. we
previously considered and rejected this theory in our Opinion and Order entered February

26,2014, which resolved the parties' cross-motions for partial summary judgment.

MFLP is now arguing a theory of consentable line as to Areas A and B, rather than Area

C. This argument merits another          look.ae




ae
  In Plauchak v. Boling, the Superior Court recognized the benefits ofresolving boundary disputes through
consentable line:
         As our Supreme Court recognized in 1835, [t]here is no survey of ordinary size, the lines of which
         will measure exactly to the corners, or to the places where they once stood; hence, every surveyor
         in tracing old surveys expects to find and does find the length of every line differing more or less
         from his draft. Therefore, our courts have always favored boundaries established by consentable
         line, especially where, as here, the courses and distances on the ground do not correspond to the
         metes and bounds contained in the paper record.

                                                          34
         The establishment of a boundary line by acquiescence for the statutory period of
         twenty-one years has long been recognized in Pennsylvania.tl Two elements are
         prerequisites: 1) each party must have claimed and occupied the land on his side
         of the line as his own; and2) such occupation must have continued for the
         statutory period of twenty-one years. [...] the doctrine functions as a rule of
         repose to quiet title and discourage vexatious litigation.


         [...] An examination of the decisional law    demonstrates, however, that the
         doctrinal roots ofacquiescence are grounded in adverse possession theory;tl
         indeed, occupancy with open manifestations of ownership throughout the
         statutory period will generally satisfy the traditional elements of adverse
         possession.t 1 Decisions involving acquiescence are frequently distinguishable
         from adverse possession cases only in that possession in the former are often
         based on a mistake as to the location of property lines.

Zeglin v. Gahagen, Sl2 A.2d 558, 561-63 (Pa. 2O02)(internal citations and quotations omitted,

footnotes omitted).

         As described above, the doctrine of consentable lines may be established in two different

ways: dispute and compromise or recognition and acquiescence. Sorg v. Cunningham,6ST A.2d

846,849 (Pa.Super. 1997), citing Niles v. Fall Creek Huntine Club. Inc. , 545 A.2d 926

(Pa.Super.1988)(en banc). In a dispute and compromise scenario, a party may establish that a

boundary has been agreed to after a dispute and compromise. Id. Clearly, establishing     a

consentable line through dispute and compromise is not applicable to the instant matter. There is

no evidence of any compromise by the parties. There is also no evidence of any dispute prior to

the 2010 timber trespass allegation.

         Proof of consentable line can also be established by recognition and acquiescence.

Under such a theory the court must find: (1) that each party has claimed the land on his side               of
the line as his own; and (2) thatthis occupation has occuned for the statutory period of twenty-



653 A.2d 671,677 (Pa.Super.l995)(citations and quotations omitted). "As a result of this inconvenient reality, our
courts favor establishing boundaries by consentable lines." Id.




                                                       35
 one years. Plauchak v. Boling            ,   653 A.2d 671, 67 5 (Pa.Super. 1995). "Pennsylvania law is clear

 that successive owners in privity to one another may tack the possessory rights of a prior owner

 which were acquired through the establishment of a consentable line." Id. at 677.

        The general rule is that one who claims title to property through another,
        regardless of the nature of the transfer whether by the act of the parties or the act
        of law, is bound by earlier acts or declarations of his predecessor and takes the
        title cum onere. Under this rule all acts and declarations of the owner of land
        made during the continuation of his interest tending to show the character or
        extent of his possession or interest, or the location of boundaries, are competent
        evidence not only against himself but also against those who claim through or
        under him.

Plauchak.   6   53 A.2d   ar.   67   6-77, (citations omitted).

        Specific consent to the location of the line is not required. Id. at 676. "It must

nevertheless appear that for the requisite twenty-one years a line was recognized and acquiesced

in as a boundary by adjoining landowners." Id. (citations and quotations omitted).

        For example, 'o[...] a boundary line may be proved by a long-standing fence without

proof of a dispute and its settlement by a compromise." Sorg v. Cunningham                , 687 A.2d 846, B4g
(Pa.Super.1997).

        It cannot be disputed that occupation up to a fence on each side by a party or two
        parties for more than twenty-one years, each party claiming the land on his side as
        his own, gives to each an incontestable right up to the fence, and equally whether
        the fence is precisely on the right line or not. In such a situation the parties need
        not have specifically consented to the location of the line.

Sorg, 687 A.2d at 849, quoting Dimura v. V/illiams,286 A.2d370,371 (Pa. 1972). Further, "[a]

consentable boundary line need not be a fence necessarily , and a boundary established by survey

is sufficient." Sorg. 687 A.2d at849 (citing Niles v. Fall Creek Hunting Club. Inc. ,545             A)d
926 (Pa.Super.1988) (en banc)). See also, Miles v. Pa. Coal Co. ,91              A.2d}ll (Pa.l9l4) ("It has
long been settled in Pennsylvania that a person in possession by a fence as his line for more than

21 years, establishes his right to claim title to the line thus marked.")


                                                            36
           Turning to the instant matter, MFLP initiated this litigation on November 14,2012,wjth

 the filing of the Complaint. The Amended Complaint, filed January 18,2013,alleges, "In early

 2010 MFLP was harvesting timber within Tract (o), Track (k), Tract (a), and Tract (m)."

Amend. Comp. 1I14. "In early 2010 Defendant Trustee Ralph D. Mellott observed that MFLP

was harvesting timber and objected, claiming that some of the timber being harvested by        MFLp

was located on his property based on survey markers placed on the ground in the context        of
preparation of the [June 8, 1989 shelly & witter] survey." Amend. comp.
                                                                        flI5.
         Given the above factual scenario, it is presumed, for the purposes of beginning the

discussion, that the 2I-year time-line ends not later than March, 2010. The Timber Trespass

Report authored by Thomas O'Neal, is dated March 26,2010. See Pl. Ex. 3. Inexplicably,

however; MFLP's Proposed Findings of Fact and Conclusions of Law is silent as to whether the

2l-year recognition period has been established and, if so, how.

         MFLP argues, "either [the Mellotts] andlor their predecessors-in-interest commissioned

the preparation and recordation of the surveys which reconciled and compromised their

respective boundaries (see, for e.g., the Fisher Survey, the Best Survey, and the Best/Angle

Survey) and then recognized those boundaries..." pl. FF/CL',,1TO.

         The Fisher Survey was completed in October, 1989, on behalf of James and Clyde

Mellott.   See Pl. Ex.   4. It was from the Fisher   Survey that Watson confirmed the location of iron

rods and a railroad spike at the corners of John's and the Mellott Family Trust property to the

north.

         The Best Survey was prepared for John Mellott in July, 1989. See Pl. Ex. 5. Watson also

used the Best Survey to verify the corners of John's property. The Best Survey indicates that a

fence lies along the western boundary of John's property with       MFLP. Further, John's   deed




                                                     37
 incorporates the Best Survey which calls for MFLP's predecessor in title as an adjoiner on the

western border.

           The Angle Survey was prepared for Gibson and recorded on April 30, 2001. See Pl. Ex.

 12. The   Angle Survey, like the Lake Second Survey, called for the iron rod in stones that both

parties agree marks the northwestem corner of Howard Mellott the younger and the noftheastern

corner of Gibson.

         MFLP proffers the Mill Road Hunting Club lease boundaries as additional evidence of

the Mellotts' recognition and acquiescence of the boundary as described by Watson. According

to Clem, the Club acknowledged the border in the area defined by the Vy'atson Survey; however,

the lease was in effect from 2000 through 2008    -   at least two years before the V/atson Survey

was completed. There was no additional evidence to suggest that Clem, his wife, Jana, or

MFLP's other partners or predecessors in interest treated the fence at issue (Best Survey) or the

iron rods and railroad spikes (Fisher Survey) as the boundary between the parties' respective

tracts

         Given this record, we cannot find that the Mellotts recognized and acquiesced in the

fence (or the location of the railroad spikes) for the requisite 21 years. Twenty-one years prior to

March, 2010 would be March, 1989. The Best Survey was not prepared until July, 1989, John's

deed was not recorded until September, 1989, and the Fisher Survey was not completed until

October of the same year; months short of the requisite 2l-year period. Accordingly, MFLp's

claim of consentable line must fail, albeit by only a few months.


              B. THE MELLOTTS:
         The Mellott's ultimate conclusion of law with respect to Areas A and B is this:




                                                 38
        The eastern boundary for MFLP Tract (o) and Tract (k), established by the
        Thompson and Cummins Surveys, that adjoins the Parker Survey, must be used to
        determine MFLP's eastern boundary and Mellott's western boundary, and the
        subsequent survey of lands within the Parker Survey cannot change or move that
        boundary as a matter of law.

 Def. FF/CL, CLn12. Again, the Mellotts urge us to refer back to the Thompson Survey of 1784,

the Cummins Survey       of   1787,s0 and the Parker Survey      of   1796 to resolve this 2010 boundary

dispute. The Mellotts agree that the Lake Second Survey shows the Thompson/Cummins

Warrant boundary; however, argue that the field evidence as determined by Watson does not

match the Lake Second Survey. Simply stated: the Mellotts dispute that the fence along the

western boundary of John's property is the boundary between the parties as called for in the Lake

Second Survey.

        The Mellotts agree that the northeastern corner of the Gibson property/northwestern

corner of Howard Mellott the younger's property as depicted on the Watson Survey as IRF IN

STONES is on the boundary between MFLP Tract (o) and Howard J. Mellott the younger's Tract

2. Def. FF/CL, FFI23. However, they argue that V/atson's               reliance on the fence was clearly

erroneous and further argue, "'Watson's reliance on the surveys of Angle, Best and Fisher to

change the Lake Second Survey and the Thompson and Cummins Surveys, is erroneous as a

matter of law." Def. FFiCL, CLTIT6-7.

       What this case comes down to is the difference between the approach of a learned

mathematician who has: undertaken a careful study of the ancient deeds and other documents,

applied mathematical principles, and used technology to reach his conclusion and an

experienced, licensed surveyor who has: undertaken a careful study of the relevant documents

(both ancient and modern), collected and analyzed fìeld evidence, apptied modem surveying

principles and techniques, and completed a comprehensive survey of all tracts and some

t0 The Cummins   Survey contains a scrivener error which results in a misclosure. Def. FF/CL, FFlf3

                                                       39
adjoiners at issue in reaching his conclusions. In this case, we must find the opinion of Watson

to carry the day.

       Although we have found MFLP's theory of recognition and acquiescence inapplicable, it

does not follow that we also   find Watson's conclusion regarding the location of the boundary

between the parties' respective tracts to be in enor       either legally or factually. To the contrary,
                                                       -
as we noted above, we   find Watson's testimony to be credible and compelling.

       Vy'atson explained in exacting detail the process by      which he arrived at his ultimate

conclusions. Watson used the fence which borders John's property (and MFLP's eastem

boundary) - the same fence used by Barry Best in completing his survey in July, 1989 - as field

evidence relevant to his conclusion. We cannot find that he erred in doing so.

       At trial, this exchange took place between Attorney Benchoff and Watson:

       Q: Glenn, as you are there and I asked you previously about what you found as
       you proceeded north from below and got up to John Mellott's property and you
       mentioned that you found some old remnants of fencing. Can you show the Court
       and maybe draw in blue where you found some old fence remnants? [$çg Pl. Ex.
       1l

       A:  We found remnants along this portion of the line starting about right there and
       going in a southwest -southwest direction the full length of the John Mellott
       property.

       Q: so there were fence remnants all along what you believed to be         -   what we
       believe to be the border between MFLP and John Mellott?

       A: That's right. And according to our record research the Barry Best Survey also
       showed fence remnants on that same boundary.

      Q: And that's actually on the Best Survey. You can see hatching delineated on
      the Best Survey, the old fence remnants? [See Pl. Ex. 5l

      A:    So that gave us a good sense of confidence that we were at the same location
      as what   Bany Best was.




                                                40
 T .P .   3l2l I 19 at 64-65 . Watson noted that the Best Survey indicates that a fence lies along the

 westem boundary of John's property. The Best Survey is referenced and incorporated in the

 September 22, 1989 deed from James B. Mellott and Clyde E. Mellou ro John J. Mellott and his

wife, Marjorie A. Mellott. See Pl. Ex. 39. The deed and the incorporated Best Survey describe

the parcel as adjoining the land of J. Woodrow Malot (on the western boundary).

            Accordingly, while the fence may not be evidence sufficient to establish a boundary

under the legal theory of consentable line by recognition and acquiescence, it is evidence on

which Vy'atson may credibly rely in compiling field evidence and completing his survey. Further,

it is evidence on which this Court may rely in establishing the boundary in Area B. Recall,

            [. . . ] all acts and declarations of the owner of land made during the continuation of
            his interest tending to show the character or extent of his possession or interest, or
            the location of boundaries, are competent evidence not only against himself but
            also against those who claim through or under him.

Jedlickav.Clemmer,450Pa.Super.647,653,677 A.2d1232,1234-35(1996),citingPlauchak,

653 A.2d671,676 (Pa.Super. 1995) and Dawson v. Coulter, 106 4.187, 188 (Pa.               lglg).
           As we have found the fence to be credible evidence on which Watson could rely in

completing the survey of the various tracts at issue, it therefore follows that the balance of

Watson's work in this area can be accepted by this Court as evidence of the boundary between

the parties in Areas A and B.




ilI.        UNJUST ENRICHMENT

           In Count II of the Amended Complaint, MFLP alleges that Defendants Ralph and Doretta

Mellott, Trustees of the Mellott Family Trust, were unjustly enriched when they retained

52089.24 from Clem Malot as payment for timber cut from the disputed areas. Amend. Comp.

n4e.


                                                     4l
          "An action   based on unjust enrichment is an action   which sounds in quasi-contract or

 contract implied in law. A quasi-contract imposes a duty, not as a result of any agreement,

 whether express or implied, but in spite of the absence of an agreement, when one party receives

 unjust enrichment at the expense of another." Discover Bank v. Stucka 33 A.3d 82, 8B-g9

 (Pa.Super.2011) (quotation and citations omitted). To succeed on a claim of unjust enrichment,

 the plaintiff must prove:

          [...] benefits conferred on defendant by plaintiff, appreciation of such benefits by
          defendant, and acceptance and retention ofsuch benefits under such
          circumstances that it would be inequitable for defendant to retain the benefit
          without payment of value. whether the doctrine applies depends on the unique
          factual circumstances of each case. In determining if the doctrine applies, wè
          focus not on the intention of the parties, but rather on whether the defendant has
          been unjustly enriched.

         'Moreover,
                    the most significant element of the doctrine is whether the enrichment
          ofthe defendant is unjust.

Joyce v. Erie Ins. Exch.,74 A.3d 157,169 (Pa.Super. 2013)(emphasis in original). Further,

o'To
       sustain a claim of unjust enrichrnent, a claimant must show that the party against whom

recovery is sought either wrongfully secured or passively received a benefit that it would be

unconscionable for her to retain." Gutteridge v. J3 Energy Grp.. Inc., 165 A.3d g0g, gll

(Pa.Super.20l7) (internal quotation marks and citations omitted). "The doctrine does not apply

simply because the defendant may have benefited as a result of the actions of the plaintiff.', Id.

         At trial, Clem testified that Tom O'Neal   assessed the timber that had been cut in the area

of dispute and paid Ralph two times the value.      T.P.3l2lll9 at39-40.   Clem explained, ,.It was

not an indication of negligence. It was between us friends, family and neighbors until we get this

straightened out it seemed the right thing to do." Id. at39. Clem acknowledged that O'Neal

who actually wrote the check to Ralph; however, the amount paid to Ralph reduced MFLp's

profit from the timbering operation. To Clem, the payment was tendered conditioned on the


                                                  42
 findings of the survey. MFLP argues that Clem "caused" the sum to be paid to Ralph in good

 faith.   See Pl.   FF/CL,1eE.

          The Mellotts presented no evidence on this claim. They argue that because the $2089.24

 came from O'Neal, rather than from Clem, the unjust enrichment claim must fail.

          Neither side presented the testimony of Thomas O'Neal. O'Neal's correspondence to

 Ralph appears in the record as Exhibit 3 to Plaintiffls Amended Complaint. Said correspondence

can be summarized as acknowledging O'Neal Forestry's mistake in marking and cutting timber

on Ralph's land, offering Ralph an apology, and including payment consistent with the value    of
the timber determined in the Timber Trespass Report which, presumably, accompanied the letter

and the check. See Amended Complaint, Ex. 3.

          To prove unjust enrichment, MFLP must show benefit conferred on Ralph and Doretta,

Trustees of the Mellott Family Trust, by MFLP; appreciation of the benefits by Ralph and

Doretta; and acceptance and retention of the benefit "rmder such circumstances that it would be

inequitable for Ralph and Doretta to retain the benefit without payment of value. Lackner v.

Glosser, 892 A.2d21,34 (Pa.Super.2006). The applicability of the unjust enrichment doctrine

depends on the unique circumstances of the case. MetroClub Condo. Ass'n v. 201-59 N. Eighth

sr.          . L.P.. 47 A.3d 137,   148 (Pa.Super.2012).

          To be sure, Ralph and Doretta received a payment of $2089.24 in March, 2010, from

O'Neal Forestry for twice the value of the timber O'Neal believed he enoneously harvested on

Ralph's land. The evidence presented at trial leads this Court to conclude that at the time Ralph

received the payment, Ralph believed he was being paid for timber harvested from his land.

There is no evidence that the payment came from Clem. The correspondence from O'Neal to

Ralph includes no conditional language which requires repayment to O'Neal (or Clem) in the



                                                     43
 event some future survey (or court) finds the timber belonged to Clem. There is no evidence           of
 any agreement for repayment depending on the outcome of the survey.

        Rather, the evidence of record leads us to conclude O'Neal freely paid Ralph to resolve a

potential dispute. It is of no consequence that we have ultimately found the disputed area to be

the property of   MFLP. O'Neal    chose to settle his potential   liability with Ralph rather than

proceed with   litigation. This is not unjust enrichment.

        Therefore, based on the record evidence, O'Neal paid Ralph 52089.24 because in 2010

O'Neal believed that he had trespassed on Ralph's land and cut his timber.        Vy'e   now know that

the timber actually belonged to Clem. \iVe also know that Clem believed the payment to Ralph

was conditional on the result of the survey. On what Clem based his belief, we do not know.

       Because the benefit to Ralph was conveyed by O'Neal at a time when           it appeared that

Ralph was legally entitled to receive it, and because the payment was not conditioned on Ralph

repaying the money if/when a survey confirmed the timber was actually harvested from Clem's

land, we cannot find that MFLP has sustained a claim for unjust enrichment.

       In addition, while Ralph received a benefit of $2089.24 from O'Neal, the record is clear

that sum represented twice the value of the timber. Clem claims the entire amount; however, had

O'Neal paid Clem the value of the timber harvested from the disputed area, Clem would have

received only $1044.62,half ofthe amount paid by O'Neal to Ralph. O'Neal is not a party to

this litigation and has made no claim to this Court for $1044.62. Anaward of $2089.24 to Clem

would also smack of unjust enrichment, would it not?




                                                 44
IV.       TIMBER TREPASS

          Based on our findings above, we need not discuss the Mellott's claim for timber trespass

further




                                               CONCLUSION

          In sum, we have found Watson's testimony credible. V/e have found Watson's work to

be legally and factually compelling. MFLP has demonstrated primafacie evidence of title in this

quiet title action with respect to the areas of dispute, Areas A, B, and C. Mellotts have not

demonstrated better     title. In fact, MFLP   has demonstrated good   title by the requisite fair

preponderance of the evidence. Accordingly, on Count I
                                                              -   Quiet Title, we find for MFLp.

          On Count II   -   Unjust Enrichment, we find for the Mellotts, as MFLP has not

demonstrated, under the unique circumstances of this case, that the $2089.24 payment from

O'Neal Forestry to Ralph was unjust.

          On the Mellott's Counterclaim for Timber Trespass, we find for MFLP, as we have found

MFLP to hold title to the areas of dispute.

          An Order follows.




                                                    45
        IN THE COURT OF COMMON PLEAS OF THE 39TH JUDICIAL DISTRICT
                 OF PENNSYLVANIA.- FULTON COUNTY BRANCH

 Malot Family Limited Partnership,                                 Civil Action - Law
                   Plaintiff

                                                                   No.20l2-445

Howard J. Mellott and Karla J. Mellott,
Ralph D. Mellott and Doretta K. Mellott
Trustees of the Mellott Family T*rt uni
John J. Mellott and Marjorie A. Mellott,
               Defendants                                   :      Honorable Angela R. Krom, J

                                                    ORDER OF COURT
                                              S
         AND NOw,          tni, l5                a^v   æ   ÑN   tnW        ,   zltg,after trial in this matrer and

upon consideration of the proposed Findings of Fact and Conclusions of Law submitted by the

parties, the record, and the applicable law;

         IT IS HEREBY ORDERED:

         1.     On Count I     -    Quiet Title, we f,rnd for MFLP and direct that the boundary in disputed

                Areas A, B, and C shall be as depicted on the 2010 Watson Survey

         2.     On Count II     -   Unjust Enrichment, we find for the Mellotts.

         3.     On the Counterclaim for Timber Trespass, we find for MFLp.

        Pursuant to Pa.R.C.P. Rule 236, the Prothonotary shall give written notice of the entry of
this Order, including a copy of this Order, to each party, ønd shall note in the docket the giving
of such notice and the time and manner thereof,

                                                            By the Court,


                      ì,'.,l;' . ir ;'i..:j

                                                                                       Angela R. Krom, J


Distribution:
Andrew J. Benchoff, Esq., Counsel for Plaintiff
J. McDowell Sharpe, Esq., Counsel for Defendants
Alexander C. Sharpe, Esq., Counsel for Defendants
                                                                                              : : ,'i   r'il?,     ;i :'i;:
                                                                                                        þR-l
                                                                                                             :.,ì : ,
                                                                                                               )
                                                                                                         1#l * ø'1,